Carroll, J.
The statement of objections to the decree of the Probate Court is the same as that filed in the case of Murray v. Cangiano, ante, 435. There is no report of the evidence, and for the reasons stated in that case the decree must be affirmed.
It therefore becomes unnecessary to consider whether there was evidence tending to show that the appealing party was a creditor of the deceased, and, if he was, whether such creditor, after the estate has been represented insolvent, is a person aggrieved by a decree of the Probate Court granting a license to sell real estate to pay debts and entitled to appeal therefrom to the Supreme Judicial Court, R. L. c. 162, § 9, as to which see Henry v. Estey, 13 Gray, 336; Leyland v. Leyland, 186 Mass. 420.

Decree affirmed.